COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                           (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                       November 2, 2020

        Lorien Whyte                                    Sylvia A. Cardona
        Pozza & Whyte, PLLC                             Jefferson Cano
        239 E. Commerce Street                          112 East Pecan, Suite 1650
        San Antonio, TX 78205                           San Antonio, TX 78205
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        Luis Duran Jr.
        Court Reporter, 73rd District Court
        100 Dolorosa St, #2.10
        San Antonio, TX 78205-3028
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-20-00494-CV
               Trial Court Case Number:      2020-CI-09053
               Style: American Medical Home Health Services, LLC, Hub City Home
               Health, Inc. d/b/a American Medical Home Health Services, American
               Medical Home Health Services San Antonio, LLC, American Medical
               Hospice Care, LLC, American Medical Palliative Support, LLC,
               Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino
                      v.
                      Legacy Home Health Agency, Inc. and Legacy Home Care
               Services, Inc. d/b/a All Seasons Home Care, Inc.

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             MICHAEL A. CRUZ, Clerk of
                                                             Court

                                                             ______________________
                                                             Cecilia Phillips
                                                             Deputy Clerk, Ext. 5-3221
cc: Emma K. Cano (DELIVERED VIA E-MAIL)
Scott Alan Seelhoff (DELIVERED VIA E-MAIL)
Mary Angie Garcia (DELIVERED VIA E-MAIL)
Dan Pozza (DELIVERED VIA E-MAIL)
Gilberto Hinojosa (DELIVERED VIA E-MAIL)
Dinah L. Gaines (DELIVERED VIA E-MAIL)
Kevin F. Mickits (DELIVERED VIA E-MAIL)
Emily Stroup (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 2, 2020

                                     No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                               v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-09053
                        Honorable David A. Canales, Judge Presiding


                                        ORDER

      Court reporter Luis Duran's request for an extension of time to file the record is granted.
We order the record due November 16, 2020.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court